department of the treasury internal_revenue_service washington d c number release date uil date cc psi cam-101744-98 memorandum for chief planning and special programs area from senior technician reviewer branch office of associate chief_counsel passthroughs special industries cc psi subject decline to grant consent for a application_for change in method_of_accounting in accordance with section a of revproc_2001_1 2001_1_irb_1 this chief_counsel_advice advises you that we decline to grant consent with respect to a form_3115 application_for change in accounting_method filed by a taxpayer within your jurisdiction pursuant to sec_6110 of the internal_revenue_code this chief_counsel_advice may not be used or cited as precedent legend b c d this chief_counsel_advice advises you that we decline to grant consent with respect to a form_3115 dated c filed on behalf of b b requested permission to change from capitalizing expenditures related to establishing maintaining or increasing circulation to deducting those expenditures this change would have been effective beginning with the taxable_year beginning d sec_173 provides that expenditures related to establishing maintaining or increasing circulation may be deducted currently however under sec_1_173-1 a taxpayer may instead elect to capitalize the portion of such expenditures which is properly chargeable to capital_account once this election is made a taxpayer must continue in subsequent taxable years to charge to capital_account all circulation_expenditures properly so chargeable unless the commissioner on application made in writing by the taxpayer permits a revocation of such election for any subsequent taxable_year or years because b has established capitalization cam-108278-98 of the costs at issue as its method_of_accounting for such costs b will be treated as having made an election under sec_1_173-1 without regard to whether such election was formally made in the manner specified in the regulations as a result in order to begin deducting the costs as an expense b must request permission from the national_office to revoke its election however a taxpayer may not revoke the election through a request under sec_446 to change the taxpayer’s method_of_accounting instead the taxpayer should submit a request for a letter_ruling requesting permission to revoke such election if granted the permission will be retroactive to the year_of_change requested in the form_3115 the taxable_year beginning d accordingly we decline to grant consent to b’s form_3115 if you have any questions on this matter do not hesitate to call peter c friedman peter c friedman cc
